DETAILED ACTION
This Office action is in response to Response to Election/Restriction received 25 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Figure 1 in the reply filed on 25 January 2022 is acknowledged.  The applicant asserts that claims 1-2 and 6-8 read on the elected species.  The examiner agrees.  Claims 3-5 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 3 September 2018. It is noted, however, that applicant has not filed a certified copy of the DE 102018214922 application as required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings contain deficient line quality.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  Refer to 37 CFR 1.84(l).  See typed labels for catalytic converter [4] and heating element [5] and handwritten numbering in Figures 1-4.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one component in claims 1-2, at least one actuator in claims 1 and 6-7, a heating device in claim 2, an evaporation device in claim 2, a first actuator in claims 7-8, and a second actuator in claims 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 6-8 are objected to because of the following informalities:  Regarding claim 6, line 2, is should be added before “arranged.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 6-8
Claim limitations “at least one actuator” and “an evaporation device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as outlined above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Regarding the “at least one actuator,” there is no structure described for the two actuators [6] in the embodiment of Figure 1.  The specification merely describes that the two actuators [6] generate a pulsation of the gas located in the flow section by generating pressure waves, but no corresponding structure is described and no structure is discernable in Figure 1.  Regarding “an evaporation device,” the specification is silent as to any corresponding structure and no structure is depicted in the drawings.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 1, line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, line 8, “the actuator” is indefinite.  Line 7 of the claim introduces “at least one actuator” so it is unclear which actuator line 8 is referencing in the case that there is more than one actuator.
Claim 1 recites the limitation "the gas volume" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2010/0205936 A1; hereinafter Suzuki).
Regarding claim 1, Suzuki discloses an exhaust-gas system (Figures 1-2) for guiding and aftertreating exhaust gases from an exhaust-gas source (diesel engine), such as an internal combustion engine, comprising: a flow section [100] through which exhaust gas may flow; at least one component [1] which is provided for the exhaust-gas aftertreatment, the at least one component [1] arranged in the flow section [100] and through which the exhaust gas may flow; and at least one actuator [200, 201, 202] for influencing the exhaust-gas flow in the flow section [100]; wherein the actuator [200, 201, 202] is in fluid communication with the gas volume in the flow section [100], as a result of which the flow direction of the exhaust gas which may flow through the flow section [100] is influenced (paragraphs 0021, 0059, 0062-0064, and Figures 1-2).
Regarding claim 2, Suzuki discloses the exhaust-gas system of claim 1, the at least one component [1] further comprising at least one of a heating device, a catalytic converter [2, 3], or an evaporation device (paragraph 0059 and Figures 1-2).
Regarding claim 6, Suzuki discloses the exhaust-gas system of claim 1, wherein the at least one actuator [200, 201, 202] arranged at the flow section [100] (paragraphs 0059, 0063-0064, and Figures 1-2).
Regarding claim 7, Suzuki discloses the exhaust-gas system of claim 6, the at least one actuator [200, 201, 202] further comprising a first actuator [202] and a second actuator [201], wherein the first actuator [202] is arranged downstream of the at least one component [1] and the second actuator [201] is provided upstream of the at least one component [1] (paragraphs 0059, 0063-0064, and Figures 1-2; wherein the third valve [202] is arranged downstream of the catalytic converter [1] and the second valve [201] is arranged upstream of the catalytic converter [1] in the normal flow process (see paragraph 0063 and Figure 1)).
Regarding claim 8, Suzuki discloses the exhaust-gas system of claim 7, wherein the first actuator [202] and the second actuator [201] generate a pulsation of the gas volume (paragraph 0021; “in a pulsing manner”) located in the flow section [100], the pulsation of the gas volume enabling the flow direction of the gas volume to be reversed (paragraphs 0021, 0059, 0063-0064, and Figures 1-2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Sellers et al. (US 7,384,455 B2) and Ladha et al. (US 2011/0283886 A1) which both disclose actuators upstream and downstream of exhaust filters for reversing flow through the filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746